DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites third and fourth attachment points, which is confusing, as this claim (which depends from independent claim 1) does not recite, for example, first or second attachment points. 
Claim 6 recites the limitation "the" leg structure in line 4.  There is insufficient antecedent basis for this limitation in the claim as no leg structure is previously recited. 
Claim 6 recites a “hub structure” which is confusing, as it is unclear whether the hub structure is the same as the “hub” previously recited. 
Claim 12 recites “an erection jack”, configured to attach between the main support and the foot, and between the main support and the hub, which is confusing, as the claim apparently recites two 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (9,973,139). 
1.	Goodman, Fig. 1, teaches a canopy (abstract), comprising:
a main support 124 that is attached to a foot 110 at a first pinned hinge point;
a hub (the junction at the top of 124) that is attached to the main support at a second pinned hinge point;
one or more arms (the 2 chords that make the V shape) that are attached to the hub;
an upper surface 122 mounted above the arms. 
Goodman also teaches purlins attached to the arms. 

    PNG
    media_image1.png
    327
    747
    media_image1.png
    Greyscale

				Annotated Fig. 4B

2.	Goodman teaches the canopy structure of claim 1, Goodman further teaching the main support is further bolted to the main foot, col. 11, lines 51-52. Goodman does not expressly teach the hub is further bolted to the main support. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to bolt the hub to the main support for strength. 

3.	Goodman teaches the canopy structure of claim 1, Goodman further teaching the one or more arms includes a plurality of arms, further comprising a brace 114 that connects the plurality of arms to one another to provide structural support.

4.	Goodman teaches the canopy structure of claim 1, Goodman further teaching the hub includes a support structure that supports the upper surface from below as broadly recited at least because the hub as defined above is below the upper surface and the hub supports the upper surface via its direct connection to the arms. 

5.	Goodman teaches the canopy structure of claim 1, Goodman further teaching the main support includes a first (bottom) attachment point and the foot includes a second attachment point (where the bottom of 120 is attached at the bracket), spaced apart such that a jack (member 120 is a “jack” as broadly recites, as it is a device for raising heavy objects by means of force applied with a lever, AH dictionary, member 120 being a lever and capable of lifting panel 122) can be attached to the first attachment point and the second attachment point for use in rotating the main support relative to the foot.

6.	Goodman does not teach the, as best understood in light of the multiple 112 2nd indefiniteness rejections, spaced apart main support and hub attachment points capable of having a jack attached thereto for rotating the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to include such points capable of having a jack attached thereto for moving the canopy. 

7.	Goodman teaches the canopy structure of claim 1, Goodman further comprising an energy generation system that includes one or more solar panels (“solar panels”), mounted on the upper surface.

8.	Goodman does not expressly teach a control unit mounted to the hub, configured to process electrical power generated by the one or more solar panels. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to mount a solar panel control unit to the hub to minimize cable lengths. 

9.	Goodman does not expressly teach a solar panel utility support/box attached to the foot. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to attach a solar panel utility support/box to the foot for a safe, convenient primary electrical distribution location. 

10.	Goodman does not expressly teach the foot includes two base supports that are connected to the main support at the first pinned hinge point. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to include two base supports in the form of a simple U-bracket that are connected to the main support at the first pinned hinge point for a strong connection. 

11.	Goodman teaches a canopy kit, comprising:
a foot 110, having a first hinge point (the point on the foot at which the bottom of member 124 is attached);
a main support 124, having a second hinge point (the point on 124 at which the bottom of member 124 is attached to the foot), configured to mate with the first hinge point, and having a third hinge point (at the top of member 124 is a connection capable of hinging);
a hub (the elongated, U-shaped member below 116), having a fourth hinge point, configured to mate with the third hinge point, Fig. 1;
a first pin configured to mate the first hinge point to the second hinge point;
a second pin configured to mate the third hinge point to the fourth hinge point (the pin that hingedly connects 124 to 108 is, as broadly recited, configured to mate the third hinge point to the fourth hinge point because the hub as defined at least indirectly enables the connection of the hub and member 124 upper end;
one or more arms (the 2 chords that make the V shape) that are configured to attach to the hub. 
Goodman also teaches purlins attached to the arms (see annotated Fig. 4B).

12.	Goodman teaches the canopy kit of claim 11, Goodman further comprising an erection jack system 120 and 108, configured to attach between the main support and the foot (120 is “between” 110 and 124 at least because the bottom part 120 is generally located in the region therebetween), and between the main support and the hub (108 is “between” 124 and the hub as defined as broadly recited, at least because the upper region of 108 is generally located in the region therebetween), to control an angular position of respective hinges.

13.	Goodman teaches the canopy kit of claim 12, Goodman further comprising the foot has a first attachment point (the point at which the foot attaches to 124), wherein the main support has a second attachment point (the point at which 124 attaches to the foot) and a third attachment point (the point at the top at which it attaches to the hub as defined), wherein the hub has a fourth attachment point (the point at which the hub as defined attaches to the top of 124), and wherein each attachment point is configured to attach to the erection jack system, Fig. 1. 

14.	Goodman teaches the canopy kit of claim 11, Goodman further teaching the arms include a plurality of arms (two arms), and further comprising a brace 114 that is configured to connect the plurality of arms to one another, to provide structural support.

15.	Goodman does not expressly teach the foot includes multiple base supports having a respective hinge structure that together form the first hinge point. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to include two base supports in the form of a simple U-bracket that are connected to the main support at the first pinned hinge point for a strong connection. 

16.	Goodman discloses a method for assembling a canopy structure 100, comprising:
attaching a main support 124 to a foot 110 at a first hinge point;
attaching one or more arms 116 to the main support;
setting an angular position of the one or more arms relative to the main support (such position is necessarily set because Fig. 1 shows such set position); and
setting an angular position of the foot, relative to the main support (such position is necessarily set because Fig. 1 shows such set position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Johnston (4,841,708).
17.	Goodman does not expressly teach the foot includes multiple base supports, and wherein attaching the main support to the foot includes inserting a pin that connects the main support to the base supports at the first hinge point. Johnston, Fig. 2, teaches that it is old in the art to insert a pin (inserted through holes 66) that connects a support 76 to a base support (the U-shaped bracket). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to include the Johnston structure in Goodman for a strong main support connection.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim is allowed because the Goodman foot angular position is not set as claimed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim is allowed because the closest art of record, Schilling (10,917,036), Fig. 12, teaches a hub 818, but does not teach many of the other claim elements, it not being obvious to include such in Schilling. 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim is allowed because the closest art of record, Cecchi (FR2779758), does not teach the claimed erection jack. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cecchi (FR2779758) teaches a method for assembling a canopy structure, comprising attaching a main support 11 to a foot 1 at a first hinge point (any of points 8); attaching one or more arms 22 to the main support; setting (via 47) an angular position of the arms relative to the main support; and setting an angular position of the foot, relative to the main support (the position is set as soon as bolts 9 are in place). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BRENT W HERRING/               Primary Examiner, Art Unit 3633